Exhibit Cogo Group, Inc. Reports 2008 Third Quarter Results · Q3 Net Revenue: $74.8 million (a year-on-year increase of 33.3%) · Q3 Net Income: $1.4 million GAAP ($5.4 million Non-GAAP with a year-on-year decrease of 24.7%) · Q3 EPS Diluted: $0.04 GAAP ($0.14 Non-GAAP EPS Diluted with a year-on-year decrease of 22.2%) · Q4 guidance: $80-82 million in revenue and $0.18 Non-GAAP EPS Diluted · Management expects continued growth in 2009 SHENZHEN, China, Nov 6, 2008—Cogo Group, Inc. (NASDAQ: COGO), a China-based provider of customized module design solutions as well as engineering and technology services to domestic and international companies, today announced its unaudited financial results for the third quarter 2008. The Company reported quarterly revenue of $74.8 million, up 33.3% year-over-year, compared to $56.1 million in the third quarter of 2007.The Company continued to experience growth across all product categories - mobile handsets, telecommunication equipment, digital media and industrial applications - which it believes are among the fastest growing markets in China. Net income for the third quarter of 2008 was $1.4 million, down 74.9% from $5.5 million for the same period last year, with Non-GAAP net income down 24.7% over the same period last year.Earnings per common share (“EPS”) Diluted on a U.S. GAAP basis were $0.04, and Non-GAAP EPS Diluted (which excludes share-based compensation expenses and acquisition related costs including amortization and impairment of intangible assets, recognized deferred taxation and impairment of goodwill) was $0.14, down 22.2% from the third quarter of Key Financial Indicators (all numbers in USD thousands, except share data) Q3 2008(1) Q3 2007(1) Percent Change Consolidated Revenue $74,794 $56,100 33.3% Cost of Sales $64,453 $45,179 42.7% Gross Profit $10,341 $10,921 -5.3% Net Operating Expenses $10,200 $5,976 70.7% Income from Operations $141 $4,945 -97.1% Net Income(2) $1,377 $5,477 -74.9% EPS Diluted $0.04 $0.14 -71.4% Non-GAAP EPS Diluted $0.14 $0.18 -22.2% (1) The US dollar amounts are calculated based on the conversion rate of US $1 to RMB 6.7899 as of September 30, 2008 and US $ 1 to RMB 7.4928 as of September 30, 2007. (2) Included in the Q3 2008 net income was an amount of $1.5 million in respect of share-based compensation expense in accordance with Statement of Financial Accounting Standards of No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”) and $2.5 million acquisition related costs including amortization and impairment of purchased intangible assets, recognized deferred taxation and impairment of goodwill. Non-GAAP net income, excluding the effects of share-based compensation expense and acquisition related costs, was $5.4 million or a $0.14 Non-GAAP EPS Diluted in Q3 2008. Third quarter highlights and recent updates: · Signed agreement with Microsoft Windows Embedded Business to be an authorized distributor partner in China to expand digital media and industrial control businesses · Signed supplier partnership with Maxim Integrated Products, Inc. to expand business in industrial applications and digital media markets · Repurchased a total of 3,735,354 shares with a weighted average of $6.10 per share pursuant to stock repurchase program as of October 31, 2008. Under the stock repurchase program, the Company may repurchase up to 5 million shares of its outstanding common stock on the open market or in negotiated transactions. The company may repurchase 1,264,646 shares in addition to the transactions made between the program’s commencement and October 31, 2008. 1 Recent Developments Jeffrey Kang, CEO of Cogo Group, Inc. commented that in order to turn the unfavorable end market environment to the company’s advantage, management adopted a business strategy to expand market share by lowering gross margin in the third quarter.He said, “During the third quarter’s economic slowdown, we have focused on expanding market share and increasing revenue. We continued to outperform expectations, delivering over 30% revenue growth in a tough end-market environment. The transition to a lower margin model is now complete, and our business is meeting our expectation for the fourth quarter. “We believe that the fourth quarter of 2008 will offer stable demand in both the mobile handset and digital media end-markets and seasonally strong growth in the telecommunications equipment and new industrial application businesses. Although the current financial market and the slowdown in the global economy have adversely impacted our end-markets, because of our diverse customer base (1,188 active customers in Q3) and product offerings, as well as swift implementation of a down-market strategy, we managed to continue to grow in the second half of 2008. We remain optimistic regarding the company’s projected revenue growth of approximately 30% in 2008. “The outlook for 2009 seems to be that of another challenging year, but we see great opportunities. The global financial crisis and slowdown in demand will likely impact Cogo’s end-markets. However, we remain encouraged by a softened monetary policy in China and the government’s administrative measures to stimulate the economy. Cogo plans to continue its growth by increasing the average sales price (ASP) in its existing mobile handsets and digital media end-markets and aggressively expanding into new end-markets through acquisitions. In addition to its existing supplier partnerships, the company has recently signed new agreements with Microsoft, Maxim and a few others.We will continue to increase the number of supplier partnerships to enrich our solution portfolios. Cogo expects organic growth coupled with the current acquisition to help it achieve its 2009 growth target. In the event of an expected continued economic downturn, Cogo will take advantage of weakened competition and leverage its unique business model and large net cash position to support sustainable growth in 2009.” Financial Results Revenue for the third quarter was $74.8 million, an increase of 33.3% compared to $56.1 million reported for the same period last year. The revenue breakdown is as follows: $26.2 million, or 35.0% of total sales, for mobile handsets, representing a 13.2% increase year-over-year; $22.4 million, or 29.9% of total sales, for telecommunications equipment, representing a 36.0% increase year-over-year; and $22.5 million, or 30.1% of total sales, for digital media products, representing a significant increase of 65.4% year-over-year. The Company’s service business contributed $0.7 million in revenue for the third quarter and accounted for approximately 0.9% of total sales, representing a decrease of 76.4% year-over-year. During the quarter, Cogo generated revenue of $3.1 million from component sales relating to the Industrial Application Business, which includes industrial solutions targeted at the Green Energy and Auto-electronics sectors, amounting to 4.1% of total revenue. Cost of sales, which includes the aggregate purchase cost of components from suppliers and the direct cost of services, was $64.5 million compared to $45.2 million, representing an increase of 42.7% year-over-year. Gross profit for the third quarter was $10.3 million, down 5.3% compared to $10.9 million during the third quarter of last year. Gross margin for the third quarter decreased to 13.8% compared to 19.5% reported during the third quarter of 2007, due to the unfavorable product mix reflecting growing demands in the lower gross margin low-end segment of the handset market. Selling, general and administrative expenses totaled $8.1 million, up 77.1%, compared to $4.6 million reported for the third quarter of last year.The increase was mainly attributable to the increased amortization and impairment of intangible assets, exchange loss and impairment of goodwill of Shanghai E & T, and was offset in part by a decrease in bad debt provision. Research and development (R&D) expenses increased by 49.7% to $2.1 million compared to $1.4 million in the third quarter of 2007. The increase was attributable to a rise in R&D personnel related costs and additional expenditure in new market development.
